DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 1-4, the previous §112(b) rejections directed to the claims are withdrawn.
In view of the amendments to Claim 1 and new Claims 5-9, the previous prior art rejections are withdrawn.  New prior art rejections directed to the claims are set forth below.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0165751 (Buller) in view of “Development of Ti-6Al-4V and Ti-1Al-8V-5Fe Alloys Using Low-Cost TiH2 Powder Feedstock”, Joshi et al., Journal of Materials Engineering and Performance, Volume 22(4), April 2013, pp. 995-1003 (Joshi), United States Patent Application Publication No. US 2014/0060138 (Hebda), and United States Patent Publication No. US 6,077,369 (Kusano)
	In regards to Claim 1-9, Buller teaches 3D printing methods, apparatuses and 3D objects of manufacture (Abstract),  wherein known processes can include additive printing, including direct material deposition which may comprise LMD, wherein wire deposition is used for the material stock (¶142), wherein various portion of the object may be designed as other parts of that object are being printed (¶146), wherein different material types can be printed (¶286); in particular, Buller teaches that in some embodiments, the 3D object comprises a first portion and second portion, where the first portion and second portion may be connected to the rest of the 3D object at one or multiple sides (¶150).  Moreover, Buller teaches that the material (pre-transformed, transformed, and/or hardened material), may comprise metal alloy (¶301) in the form of a powder (¶302), wherein the powder can be composed of a homogenously shaped particle mixture (¶303), containing vanadium, titanium, iron, and aluminum (¶309), in particular a titanium based alloy (¶310), where, in the titanium-based alloys may include alpha and beta alloys or beta alloys, where in some instances, the titanium base alloy includes Ti-6Al-4V (¶313) – corresponding to a method of additive manufacturing, comprising mixing a plurality of powdered metals comprising titanium, iron, vanadium, and aluminum to create a powder blend, loading a first structural element into an additive manufacturing machine (instant Claim 1), printing a second structural element of the heat treated wire integral to the first structural element to form a part, wherein the second structural element is deposited over a surface of the first structural element (instant Claim 1), the first structural element comprising a substantially iron free titanium alloy (instant Claim 2).  Selecting known materials for known properties is well known to one of ordinary skill in the art at the effective date of filing of the instant invention; it would be obvious to one of ordinary skill in the art to select alpha and beta alloys or beta alloys based on their known properties in the metallic part.  
Buller discloses that in some embodiments, a sub layer may be formed in the material bed, which has a height that is less than the height of a layer of hardened material in of the 3D object, and may be formed from a different pre-transformed material, as compared to the layer of hardened material, where at least a portion of the second pre-transformed material may be irradiated by an energy beam to form a transformed material (¶285, Figures 10A-C).  Buller additionally teaches that 3D objects may be formed in which various layers or portions of layers differ (¶286, Figure 11A), and that the 3D object may comprise a functionally graded material (¶320), wherein the target surface, 3D object, or part thereof, can be heated by a heating mechanism through a variety of sources (¶¶344-345) – corresponding to heat treating the part to generate functionally graded monolithic structure (instant Claim 1).
However, Buller does not explicitly teach that the mixed plurality of powdered metals is pressed and sintered to form a billet, formed into a wire, wherein the wire forming operation includes extruding the billet through a die, and heat treating the worked wire (instant Claim 1).
In the similar field of titanium alloys, Joshi teaches a beta-titanium alloy sintered billet Ti1Al8V5Fe alloy produced using a novel powder metallurgy process that relies on the use of titanium hydride powder as a feedstock material (Abstract).  In particular, Joshi teaches that Ti185 is a metastable beta-titanium alloy with high tensile and shear strengths, making it an attractive material for fastening applications in the aerospace industry (Introduction, Page 995, ¶3).  Joshi also teaches that titanium processed through billets allows for less costly and improved powder metallurgy routes using low-cost titanium hydride powder as a feedstock material (Introduction, Pages 995-996, ¶5, ¶1).  Furthermore, Joshi teaches in Table 2 that the 16-mm Dia Bars contain 1.27 wt% Al, 7.88 wt% V, 4.97 wt% Fe, 0.404 wt% O, and 0.0095 wt% H, corresponding to the sintered billet, and consequently second structural element, wherein the titanium is a titanium hydride powder (instant Claim 2), and comprising between 4% and 6% by weight iron, between 0.5 to 2% by weight aluminum, and between 6% and 9% by weight vanadium (instant Claim 3).  Joshi also teaches that the titanium hydride powder is blended with different elements or alloy powders, cold isostatic pressed, and sintered (Introduction, Page 995, ¶5), wherein the billets were formed by CIP and sintered under vacuum (Experimental Procedure, Starting Materials, Page 996), wherein the temperature of the billet was sintered at 830 °C, or 1526 °F – corresponding to the claimed limitation of cold isostatic pressing and sintering the powder blend to form a billet (instant Claim 1), wherein sintering is performed at 900-1600 °F under vacuum (instant Claim 4).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the method of processing billets, including cold isostatic pressing and sintering to form a billet, as taught by Joshi, within the metallic part as taught by Buller.  One skilled in the art would have been motivated by the desire and expectation of more economical production methods of titanium-based alloys alongside material properties of high tensile and shear strengths attributed by the processing of the billets of Ti185 alloy, including utilizing the Ti185 alloy, as taught by Joshi, within the second metallic component of Buller to improve the mechanical properties and resilience of the metallic part of Buller.
However, Buller in view of Joshi do not explicitly teach that a wire forming operation is performed on the billet to produce a worked wire, wherein the wire forming operation includes extruding the billet through a die (instant Claim 1).
In the same field of wire processing for titanium alloy billets, Hebda teaches a method of cold working a titanium alloy (Abstract), wherein billets are extruded (¶39), wherein cold working techniques can be employed to create drawing of wire and rod (¶31), and wherein the rod was pickled and swaged on a rotary swage to a lower diameter, then annealed (¶59) – corresponding to the wire forming operation including extruding the billet through a die (instant Claim 1), wherein the wire forming operation includes rotary swaging through an array of swaging dies which exert force circumferentially about billet, thereby reducing its diameter (instant Claim 5), further comprising metal pickling treatment on the billet between wire forming operations (instant Claim 9).  Hebda also teaches that annealing was performed on the billet on a continuous anneal furnace line (¶¶12, 41), and that the improved workability results in finer surface finishes and reduced need for surface conditioning to remove scale and diffused oxide layer (¶34) – corresponding to applying an anti-oxidation coating to the billet prior to undergoing the wire forming operation (instant Claim 7).  Hebda teaches that the resulting rod or wire material has no voids, porosity, or other defects, having improved ductility and workability (¶60).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized cold working processes of Hebda, including extruding the billets, and utilizing rotary swaging and pickling to treat the extruded product, and annealing to apply a finer surface finish and diffused oxide layer, within the metallic billet as taught by Buller in view of Joshi.  One skilled in the art would have been motivated by the desire and expectation of reduced voids, porosity, or other defects, and having improved ductility and workability, as taught by Hebda, within the component of Buller in view of Joshi, to improve the mechanical properties and resilience of the metallic part of Buller in view of Joshi.  One of ordinary skill in the art would find it obvious to implement such a treatment especially given that Buller teaches that wire deposition is used for the material stock (¶142), and Joshi teaches that the billets are then rolled at higher temperatures wherein various portion of the object may be designed as other parts of that object are being printed (¶146), wherein different material types can be printed (¶286).  
However, Buller in view of Joshi and Hebda does not explicitly teach that the worked wire is heat treated.
In the related field of titanium alloys and billets for forming, Kusano teaches a method of straightening a wire rod of titanium or titanium alloy, wherein the method includes hot rolling a titanium billet into a wire rod, winding the hot rolled wire rod into a coil, cold drawing the wire rod, cutting the rod, and then heating the bent wire rod at a straightening temperature T (Abstract) – corresponding to wire forming operation is performed on the billet to produce a worked wire, wherein the worked wire is heat treated (instant Claim 1), wherein a plurality of wire forming operations is performed sequentially (instant Claim 6).  Kusano also teaches that it is known in the art to implement nitriding processing methods (Column 7, Lines 60-61), and that an antioxidant can be coated on the wire rods (Column 14, Lines 14-15; Table 1) – corresponding to reapplying the anti-oxidation coating between successive wire forming operations (instant Claim 8).
Kusano further teaches that as a result of the straightening method, cracks caused in the metal are reduced and the dimensional accuracy is stabilized (Column 2, Lines 37-47).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the titanium heat treatment and straightening method, with the antioxidant coating, as taught by Kusano within the rod extruded from a billet as taught by Buller in view of Joshi and Hebda.  One skilled in the art would have been motivated by the desire and expectation of reduced cracks and flaws and stabilized dimensional accuracy, as taught by Kusano, within the component of Buller in view of Joshi and Hebda, to improve the mechanical properties and resilience of the metallic part of Buller in view of Joshi and Hebda.  One of ordinary skill in the art would find it obvious to implement such a treatment especially given that Buller teaches that wire deposition is used for the material stock (¶142), and Joshi teaches that the billets are then rolled at higher temperatures wherein various portion of the object may be designed as other parts of that object are being printed (¶146), wherein different material types can be printed (¶286).  

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as instantly claimed, in particular the amended limitation of the wire forming operation including extruding the billet through a die (Applicant’s Arguments, Pages 4-5).  Applicant also argues that processing the billets further by rolling and drawing into wire for WAAM 3D printing is an unobvious improvement over Joshi which does not mention 3D printing at all (Applicant’s Arguments, Page 5).
In regards to Applicant’s Arguments, Examiner notes that in view of the new prior art rejections set forth above introducing Hebda as necessitated by the amendments, Applicant’s argument is rendered moot.  
Additionally, regarding Applicant’s argument to the teaching of Buller in view of Joshi, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  MPEP 2145.IV. 
In the rejection above and the Non-Final Rejection, the Examiner provided a rationale that one of ordinary skill in the art would have been motivated by more economical production methods of titanium-based alloys alongside material properties of high tensile and shear strengths attributed by the processing of the billets of Ti185 alloy, including utilizing the Ti185 alloy, as taught by Joshi, within the powder blend of Buller to be mixed, in order to improve the mechanical properties and resilience of the metallic part of Buller.
Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 /HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784